Citation Nr: 1621853	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-00 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the nose.   

2.  Entitlement to service connection for cysts on the face, chest and arms, and a history of chronic recurring mild dermatitis. 

3.  Entitlement to service connection for bilateral shin splints, to include leg pain.  

4.  Entitlement to service connection for vasomotor rhinitis, claimed as breathing difficulty.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from August 1986 to December 1986.  He served on active duty from September 1987 to September 1991, during which served in Southwest Asia from August 13, 1990, to March 26, 1991.  He also served on active duty from December 2002 to August 2003, and the DD 215 of that period of service verifies that he served in Kuwait from December 28, 2002, to August 7, 2003.  The Veteran also had National Guard service, as well as service in the Army Reserves until January 2009.  He had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including ACDUTRA from the 17th to the 30th of June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge in September 2012. A transcript of that hearing has been reviewed and associated with the claims file.  

This case was before the Board in January 2013 at which time it was noted that service connection for cysts on the face, and a history of chronic recurring mild dermatitis, was previously denied in a final RO rating decision, to include as not being due to an undiagnosed illness.  The Board observed that the Veteran testified that this claim should include cysts on the chest and arms and, so, the Board characterized the claim accordingly.  The Board found that new and material evidence had been submitted to reopen that claim, as well as a claim for service connection for residuals of a cold injury to the nose.  The Board then remanded those claims, as well as service connection for bilateral shin splints, to include leg pain, and service connection for vasomotor rhinitis, claimed as breathing difficulty, for further development.  The case has now been returned to the Board.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.


FINDINGS OF FACT

1.  Chronic residuals of a cold injury to the nose are not shown at any time.  

2.  Chronic skin disease, including cysts on the face, chest and arms and chronic recurring mild dermatitis, is not shown to have had its onset during the Veteran's first and second periods of active duty or during any period ACDUTRA, and is unrelated to any such periods of military service and any incident therein.  

3.  A chronic skin disease clearly and unmistakably pre-existed the Veteran's entrance into his third period of active duty and clearly and unmistakably underwent no increase in severity during that period of active duty.  

4.  Bilateral shin splints, to include leg pain, are not shown to have had their onset during or been aggravated by military service, active duty as well as ACDUTRA and INACDUTRA, and are unrelated to any military service and any incident therein.  

5.  Vasomotor rhinitis, claimed as breathing difficulty, is not shown to have had its onset during military service, active duty as well as ACDUTRA and INACDUTRA, and is unrelated to any military service and any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold injury to the nose are not met.  38 U.S.C.A. §§ 101(2) and (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(c) and (d), 3.159, 3.102, 3.303 (2015).  

2.  The criteria for service connection for cysts on the face, chest and arms, and a history of chronic recurring mild dermatitis, are not met.  38 U.S.C.A. §§ 101(2) and (24), 1110, 1111, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(c) and (d), 3.159, 3.102, 3.303, 3.304 (2015).  

3.  The criteria for service connection for bilateral shin splints, to include leg pain, are not met.  38 U.S.C.A. §§ 101(2) and (24), 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(c) and (d), 3.159, 3.102, 3.303, 3.304(d) (2015).  

4.  The criteria for service connection for vasomotor rhinitis, claimed as breathing difficulty, are not met.  38 U.S.C.A. §§ 101(2) and (24), 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(c) and (d), 3.159, 3.102, 3.303, 3.304(d) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notifyand Assist

VA's duty to notify under the Veterans Claims Assistance Act of 2000 (VCAA) was satisfied by letters on January and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VCAA also imposes on VA a duty to assist in claim development.  In this case, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  

All identified and available post-service private treatment private records have been secured.  The Board remanded the case in 2013 to allow the Veteran identify any additional VA or private records not on file.  The Appeals Management Center (AMC) did so by letter in April 2013.  The Veteran did not identify any additional private records.  However, additional VA clinical records are now on file.  

Also, the case was remanded to attempt to verify all periods of Army National Guard and Reserve service, including periods of ACDUTRA and INACDUTRA and if this could not be done the Veteran was to be contacted and requesting that he furnish any records in his possession.  As to this, additional steps were taken and show that the Supervisory Medical Clerk at Ft. Bragg, North Carolina reported that the Womack Army Medical Center had conducted an extensive and thorough search of their records and concluded that no additional records existed.  Also, attempt to obtain records of the Veteran's reserve service were unsuccessful.  Also, the Records Management Center (RMC) was unable to locate any further records.  The Veteran was contacted and requested to submit any records in his possession and in response he submitted pay records from 1991 to 1994; however, these records do not document his specific and inclusive periods of ACDUTRA and INACDUTRA.  

However, additional service treatment records (STRs) were entered into VBMS in September 2015, reflecting treatment for shin splints in July 2007 and February 2008.  

The Veteran testified in support of his claims at a September 2012 videoconference.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claims substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Following that videoconference, the Board's 2013 remand instructed that the Veteran was to be given VA examinations as to the nature and etiology of the claimed disorders and the relationship, if any, to military service.  These VA examinations were conducted in June 2003.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Moreover, as to the claims for service connection for shin splints and rhinitis, an independent medical expert (IME) opinion was obtained in January 2014.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption). 


Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or cough during service will permit service connection for respectively, arthritis or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  Thus, the presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 25 (2011); see also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c) and (d).  

When a Veteran has engaged in combat with the enemy VA shall accept satisfactory lay or other evidence of that a particular event occurred, if consistent with the circumstances, conditions or hardships of service, even if there is no official record of such event.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected").However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

Where the SMRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Treatment Records

On examination in July 1987 for enlistment into his second period of active service it was noted that the Veteran had moderate pes planus but that he denied having any symptoms.  In an adjunct medical history questionnaire he reported not having or having had swollen or painful joints; ear, nose or throat trouble; sinusitis; shortness of breath; a chronic cough; cramps in his legs; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; or foot trouble.  

In March 1988, while stationed in Germany, the Veteran complained of a possible frostbite of the tip of his nose from exposure to cold weather.  The assessment was that there was no tissue injury.  The assessment was simple cold exposure, and no treatment was needed.  

In July 1988, while stationed in Germany, the Veteran complained of right ankle pain.  In August 1988 he complained of having had occasional right foot and ankle pain for 3 weeks after he twisted that ankle but on examination range of motion was within normal limits and there was no swelling.  The assessment was status post ankle sprain.  In August 1988 the Veteran had an X-ray of his right ankle because of an injury 3 weeks earlier but the X-ray was negative.  

In March 1989 the Veteran complained of injury his left ankle playing basketball.  It was reported that he had had an inversion injury and had pain at the lateral aspect of that ankle.  On examination he had full range of motion but no tenderness, swelling or deformity.  The assessment was a minor ankle sprain.  He was given therapy and Motrin, as well as a profile for 5 days.  

In September 1989 the Veteran complained of a twisting ankle injury 3 weeks earlier when running.  On examination he had no swelling, ecchymosis or discoloration.  He had full range of motion and X-rays were negative.  The assessment was a non-resolving sprain of that ankle.  He was given an elastic brace for support and a profile limiting his duties.  

In May 1990 the Veteran was seen for right ankle pain at Ft. Stewart, Georgia.  He was seen again several days later but had no swelling and full active range of motion.  The assessment was a 1st degree sprain and he was returned to duty with a profile limiting his duties.  

At the time of an April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation the Veteran reported that following his deployment he had not had any rash, skin infection, or sores.  In an adjunct medical history questionnaire he reported not having been exposed to smoke from burning oil and had not had any illness in that theatre, including fever, muscle aching or cough.  Also, he reported not having or having had swollen or painful joints; ear, nose or throat trouble; sinusitis; shortness of breath; a chronic cough; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; or foot trouble; and as to "cramps in your legs" he reported "Don't know."  

In a June 1994 report of medical screening the Veteran reported not having or having had impaired use of arms, legs, hands and feet; difficulty standing for a long time; asthma or respiratory problems.  

On examination for enlistment into the Army reserves in July 1994 the Veteran's feet were reported to be normal.  The examination was otherwise completely normal.  In an adjunct medical history questionnaire he reported not having or having had swollen or painful joints; ear, nose or throat trouble; sinusitis; shortness of breath; a chronic cough; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; or foot trouble; but as to "cramps in your legs" he reported "yes."  It was noted that he had cramps with exertion.  

An August 2003 Post-Deployment Assessment indicates that the Veteran had served in Operation Enduring Freedom, in Kuwait, from December 28, 2002, to July 14, 2003.  He reported that his health had worsened.  During his deployment he had had, and had now, skin disease or rashes.  He also had had difficulty breathing and swollen, stiff or painful joints.  He had not had a chronic cough, runny nose, or muscle aches.  He reported having been exposed to pesticide-treated uniforms, environmental pesticides, smoke from oil fires and burning trash or feces as well as vehicular fumes and fog oils (smoke screens); industrial pollution, and sand/dust.  

A Report of Medical History in August 2003 shows that the Veteran reported not having or having had shortness of breath; a chronic cough; sinusitis; frequent colds; ear, nose or throat trouble; arthritis, rheumatism or bursitis; foot trouble; impaired use of the arms, legs, hands or feet; bone joint or other deformity; skin diseases, e.g., acne, eczema, psoriasis, etc.  

In July 2004 the Veteran executed a Functional Capacity Certificate in which he reported that he did not have a condition which prevented him from walking 12 miles in combat boots or that distance with field gear or from running or jogging 2 miles.  

On formal medical examination in July 2004 the Veteran had a hyperpigmented macular rash of the upper arms. 

In an adjunct July 2004 Report of Medical History the Veteran reported having or having had asthma or any breathing problem related to exercise, weather, or pollens; as well as having or having had swollen or painful joints.  He reported not having or having had shortness of breath; bronchitis; wheezing; a chronic cough; sinusitis; ear, nose or throat trouble; arthritis, rheumatism or bursitis; foot trouble; impaired use of arms, legs, hands or feet.  It was reported that he had had breathing problems in the Middle East, caused by fumes of burning gases.  An inhaler had been prescribed when he was at Ft. Bragg.  It was also reported that he had developed nasal congestion related to smoke and irritant gas exposure during Operation Iraqi Freedom, and was using Flonase which helped but incompletely.  

In August 2004 it was reported that the Veteran had a hyperpigmented macular rash of the upper arms since the Gulf War.  A dermatology evaluation was to be considered

The Veteran was seen in July 2007 due to pain from bilateral shin splints, for which he was given Naproxen.  It was noted that he was a reservist and was on "2 wks of training."  The Veteran reported that he was overweight but he was able to pass the "tape" test.  He had not purchased new running shoes in several years.  His civilian occupation was sedentary.  He was to be given a profile for anterior tibial tendonitis to run or walk at his own pace.  

The Veteran was again seen in August 2007 and it was noted that a process could be started to give him a permanent profile in the Army reserves.  He was seen again in November 2007 and January 2008 for that purpose.  

Records of the Womack Army Medical Center in January 2008 show that the Veteran complained of bilateral lower extremity pain when running.  He had missed promotions because of not being able to pass his physical training test.  On examination he had point tenderness of the lower extremities.  The impression was bilateral shin splints for the last 6 years.  

The Veteran was seen for bilateral shin splints in February 2008 and the pain was exercised induced, i.e., increasing after running.  He was to change his running shoes and because of a diagnosis of bilateral lower extremity pain he was to have modified duty for 72 hours.  

A July 2008 clinical record of the Oxford Family Physicians, and a letter from a physician from that facility of the same date, noted that the Veteran had been seen in June 2008 for leg pain.  He complained of a 6 to 7 years history of pain in both legs with running any distance over 1/2 mile.  He stated that this began while in the military but that there was no trauma or injury involved.  On examination there was no palpable tenderness or other findings of the lower extremities.  Due to the longstanding nature of the problem it was felt that an evaluation of his vascular system could be given, although this was unlikely the etiology.  At this time, by the Veteran's report of his symptoms, he was unable to pass the running portion of his fitness examination.  

In a December 2008 Post-Deployment Health Reassessment (PDHRA) the Veteran reported having served in Iraq for 8 months.  He had concerns about trouble breathing as well as skin diseases or rashes.  He had persistent major concerns as to the health effects from exposure to fog oils (smoke screen), industrial pollution, sand/dust, and smoke from oil fires.  

Of record is a December 2008 Statement of Medical Examination and Duty Status which reflects that the Veteran complained of having persistent bilateral shin pain associated with running for the last 8 years.  

Persian Gulf Service

Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theatre of operations during the Persian Gulf War, he is a Persian Gulf Veteran.  

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A),(B),(C); 38 C.F.R. § 3.317(a)(2)(i)(B).  

However, in this case, none of the four claimed disabilities is an "undiagnosed illness."  Rather, each of the four claimed disabilities is a specifically diagnosed disorder.  Also, the claimed disabilities are not medically unexplained chronic multi-symptom illnesses and the VA Secretary has not determined that any of the claimed disabilities warrants a presumption of service connection.  

Residuals of a Cold Injury of the Nose

At the 2012 videoconference the Veteran testified that when stationed in Germany in 1988 he had been exposed to cold weather he had noticed that the tip of his nose had turned red and he had gone to an aid station, at which time he was diagnosed with first degree frostbite.  Page 15.  Since that time, when he was exposed to cold weather he would have problems with his nose running and a little patch on his nose, about the size of a penny, would turn red.  Pages 15 and 16.  His exposure in Germany had been in about 1988, and at that time he had been placed on a profile limiting his being outdoors for long periods of time.  Otherwise, he was not thereafter treated while in Germany.  Page 16.  He had not sought treatment upon his return to the continental United States.  He had never subsequently sought treatment but tried to limit his exposure to cold weather.  Page 17.  

This testimony is similar to the history the Veteran related on VA examination in November 1991 that the tip of his nose would tingle in some cold weather because he believed that he was sensitive to cold weather ever since having been stationed in Germany when he had had a burning-type of feeling of the tip of his nose in cold winter weather.  On the 1991 VA examination he did not report having had an injury to the skin itself or damage to the flesh or other evidence of cold injury.  On examination he had a smooth, normal complexion of the skin about the nares and the face.  The examiner in 1991 stated that it was not believed that the Veteran had had a cold injury but had only had a response, as many people did, to the end of extremities or nose when the weather was extra-cold, which was a slight burning type of sensation at times.  The diagnosis was that a cold injury was not found.  

Significantly, on VA examination in June 2013 for residuals of a cold injury of the nose it was observed that when the Veteran had been evaluated for possible frost bite of the tip of the nose in March 1988, the examination at that time showed no tissue injury.  The current, i.e., June 2013 VA examination, found that the Veteran's nose was normal and there was no pathology.  Thus, there was no diagnosis.  The examiner opined that the claimed condition was less likely than not incurred or caused by inservice injury, event or illness because on March 2, 1988, he was evaluated for possible frost bite of the tip of the nose and the examination showed no tissue injury to the nose; and the current (June 2013) examination of the Veteran's nose was normal.  Thus, there was no pathology and no diagnosis.

Analysis

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Although McClain is often cited for the proposition that evidence predating the filing of claim cannot be used to establish a current disability for the purpose of establishing service connection, in Romanowsky v. Shinseki, the CAVC clarified that this was not so.  26 Vet. App. 289, 293-94 (2013).  Specifically, it was held "that when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Id. at 294.  

Here, the Veteran's application to reopen the previously denied claim for service connection for residuals of a cold injury of the nose was received in January 2009.  VA examinations both before and after this application to reopen specifically determined that despite the Veteran's subjective complaints the Veteran did not have chronic residuals of a cold injury of the nose.  

The Veteran's 2012 testimony is essentially the same as at the time of the 1991 VA examination, i.e., of having a reaction to exposure to cold weather.  However, as the 1991 VA examiner explained, this was simply a normal response.  The Veteran's statements and testimony as to his belief that he has chronic residual disability for exposure to cold weather is, in substance, actually a medical opinion in the guise of lay evidence and, as such, is not competent because the Veteran does not have the education, training or expertise to render a medical opinion.  38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  Significantly, the Veteran testified that during service he was diagnosed as having first degree frostbite.  However, this is refuted by the STRs which affirmatively establish that it was found that he had no more than simple exposure to cold weather and, equally important, that there was no soft tissue injury.  Had there been a soft tissue injury, it would be reasonable to expect that he would have received treatment but the STRs show that no treatment was needed and, also, the Veteran conceded at the videoconference he that he did not receive any treatment after his initial exposure to cold weather.  

Thus, the Board finds that the opinions of the VA examiners outweighs, for the reasons explained, the credibility of the Veteran's testimony of putative continuity of symptomatology of chronic residuals of a cold injury.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Accordingly, service connection for residuals of a cold injury of the nose is not warranted.  

Cysts on the Face, Chest and Arms, and a History of Chronic Recurring Dermatitis

It is neither shown nor contended that the Veteran developed any skin disease during his first period of active service.  

In VA Form 21-4138, Statement in Support of Claim, attached to the Veteran's October 1996 claim for service connection for a skin disorder, the Veteran reported that he believed that he had chloracne due to having been stationed in Kuwait near oil fields that were burning.  He was also in areas where there "gas storage" was blown up and now had severe skin disease consisting of rashes or cyst of his face, penis, head, chest, arms, legs, and shoulders, which would sometimes bleed.  

While chloracne is a disease presumptively due to inservice exposure to herbicides for veterans that served in Vietnam, in his case the Veteran's military service commenced after the end of the Vietnam Conflict.  Moreover, he has not otherwise alleged that he was in any manner exposed to herbicides and, further, there is virtually no clinical evidence that he has ever actually had chloracne or any disease presumptively due to inservice herbicide exposure.  See generally 38 U.S.C.A. §§ 101(29)(B), 1116 (West 2002) and 38 C.F.R. §§ 3.307(a)(6)(ii) and (d), and 3.309(e) (2015).  

At the 2012 videoconference the Veteran testified that while overseas during active duty he had had a lot of problems with water irritating his skin, such that his skin would burn after taking a shower.  He had first been treated for this in 1991 after he returned from Operation Desert Storm to Ft. Stewart, Georgia.  Pages 11 and 12.  He had then seen a physician and was given topical medication.  He had also been treated by a physician for this in 2002 at Ft. Bragg, North Carolina.  Page 12.  At this time he had again been given topical medication.  Page 13.  His dermatological problems had begun during his first overseas tour in 1991 and recurred when again stationed overseas in 2002.  He continued to have recurring skin problems, including residual scarring.  Page 14.  

In contrast to the Veteran's testimony, following his first deployment to Southwest Asia, an April 1991 Demobilization/Redeployment evaluation affirmative reflects that he denied having any rash or skin infection.  Similarly, his 1994 examination for the reserves found no dermatological abnormality.  

On VA dermatology examination in February 1997 the Veteran reported that in 1991, while stationed in Saudi Arabia, he developed severe papular lesions of generalized nature on his chest, penis, shoulders, arms, and legs and since then these had recurred on an average of once every one to two months, and for which he had been treated by VA for the past 2 or 3 years.  His second dermatological complaint was of cysts on his face which occurred 4 to 5 months ago and which were now asymptomatic except for mild cosmetic defect.  On examination he had a 2 millimeter (mm.) cyst on the left check without evidence of active inflammation, irritation and only a mild cosmetic defect with no functional deficit.  Examination of the skin of his chest, penis, shoulders, arms, and legs was essentially within normal limits except for discreet 2 to 4 mm. areas of pigmentation of both legs and two in the penile region, and scattered lesions about his trunk.  The diagnoses were minimal cysts of the face, and a chronic of recurring mild dermatitis of the chest, extremities, and penis, currently absent and with only minimal residuals scars.  

On VA examination in November 2009 the Veteran reported that in 1990, after he got back from Kuwait, he had noticed some black marks on his arms, chest, and legs, for which VA had later given him some type of cream.  He had also noticed his skin would have a burning sensation and itching after a shower when he was in Iraq in 2002, as well as other symptoms.  On physical examination he had some scars and some oval macules of the arms and legs.  The diagnosis was chronic recurrent unspecified dermatitis, with residual hyperpigmented scars, post-inflammatory hyperpigmentation.  

The examiner stated that there were no active duty clinical notes that mentioned a skin rash.  There was a November 1996 dermatologist note that mentioned post-inflammatory hyperpigmentation.  There was a note in February 1999 that reported chronic recurrent mild dermatitis with residuals scars.  These were at times when the Veteran was not on active duty.  There were no follow-up notes about a rash at that time, and only a note from a July 2004 physical examination report that mentioned a macular rash of the upper arms that was hyperpigmented.  Therefore, no chronic skin disorder was established during any active duty that continued to the present time.  

On VA dermatology examination in June 2013 the Veteran had or had had a diagnosis of dermatitis.  The Veteran reported that he had developed a rash of his arms and legs in 1996, which had persisted throughout the years and to the current time.  On the current examination the Veteran did not have any skin condition, other than a few flat macular lesions on his lower legs with hyperpigmentation.  It was noted that he had been evaluated in November 1996 by a dermatologist regarding a rash on his deltoid region and lower legs, and was found to have hyperpigmented patches in those areas.  The diagnosis was a "post-inflammatory hyperpigmentation."  In February 1999 he had been evaluated for a skin condition and at that time had a diagnosis of "recurrent mild dermatitis with residuals scars."  

The examiner opined that the claimed skin condition was less likely than not incurred in or caused by inservice injury, event or illness because on November 4, 1996, the Veteran was evaluated by a dermatologist regarding a rash on his deltoid region and lower legs and found to have hyperpigmented patches in those areas, and the diagnosis had been "post-inflammatory hyperpigmentation."  Also, in February 1999 he was evaluated for a skin condition and had a diagnosis of "recurrent mild dermatitis with residual scars."  The 2013 VA examiner noted that this dermatitis condition existed while the Veteran was not on active duty.  It had persisted throughout the years but was not aggravated by his active duty, as the rash did not become worse during active duty.  

Analysis

Significantly, the Veteran had reported varying clinical histories as to the onset of a chronic skin disease.  At the 2009 VA examination he related that it had started in 1990 after his 1st deployment in Southwest Asia, which was during his second period of active duty.  However, at the 2013 VA examination he related having developed a rash in 1996.  This would be about five years after that deployment.  Both the 2009 and the 2013 VA examiners reviewed the Veteran's records and found that the earliest evidence of the onset of chronic skin disease was in 1996, which was after the Veteran's second period of active service, and thus preceding the Veteran's third period of active service.  In other words, the Veteran's chronic skin disease began during the interval between his second and his third periods of active service.  Also, the 2013 VA examiner stated that the condition had not become worse during the third period of service and, so, was not aggravated by that period of active duty. Thus, the evidence clearly and unmistakably shows that a chronic skin disease pre-existed entrance into the Veteran's third period of active service.  Indeed, he initially filed a claim for VA compensation for skin disability in 1996, prior to his third period of active duty.  

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111 (West 2002)38 C.F.R. § 3.304 (2015).  VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service, i.e., that either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).

Here, the opinion of the 2013 VA examiner clearly and unmistakably establishes that the pre-existing skin disability was not aggravated during the third period of active duty.  

Additionally, it is neither shown nor contended that a chronic skin disease was either incurred or aggravated during any period of ACDUTRA.  Also, as stated above, service connection may not be granted for diseases, including skin diseases, which may have originated during any period of INACDUTRA.  

Thus, the Board finds that the opinions of the VA examiners outweighs, for the reasons explained, the credibility of the Veteran's testimony of putative onset of a chronic skin disease during his second period of active duty, the continuity of symptomatology of chronic skin disease thereafter, and reoccurrence or aggravation of a chronic skin disease during his third period of active duty during his second deployment to Southwest Asia.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Accordingly, service connection for cysts on the face, chest and arms, and a history of chronic recurring dermatitis is not warranted.  

Bilateral Shin Splints, Including Leg Pain

In addition to the STRs, the record includes a report of VA examination in November 2009 at which time it was reported that the Veteran had a history of bilateral shin splints, to include leg pain, and the onset of the symptoms or diagnosis had been in 2002.  He had noticed pain in his shins when he ran and put on temporary profile for about 2 weeks.  Eventually, he got out of the reserves due to his shin splints.  After a physical examination the diagnosis was that no abnormalities were found to correlate with bilateral shin splints.  

At the 2012 videoconference the Veteran's representative stated that the Veteran was not allowed to continue his service in the reserves in 2009 because he had shin splints, which the Veteran confirmed by his testimony, and that a reserve medical record indicated that he was diagnosed with shin splints in January 2008.  Pages 2 and 3 of the transcript.  

The Veteran testified that when called up from the reserves for active duty during Operation Iraqi Freedom he started having problems with his legs at that time, i.e., around December 2002.  The problems had continued since then.  He had sought treatment in December 2002.  Page 4.  At that time he was stationed in Ft. Bragg, North Carolina.  While the service representative indicated that a VA examiner in 2009 could not find any problems, the Veteran testified that he had continued to have problems from shin splints, for which he sought treatment at the Durham VA Medical Center.  Page 5.  While in the reserves he had been treated at Ft. Bragg, North Carolina, several times, and he had also been treated at Ft. Eustis, Virginia on one occasion.  Page 6.  He had been placed on multiple physical profiles because of his shin splints.  Currently, his shin splints did not bother him very much unless he tried to run or stood in one place for too long.  Page 7.  

On VA examination in June 2013 it was reported that the Veteran had or had had a diagnosis of bilateral shin splints.  It was noted that the Veteran reported that he had developed pain in his shins after a run while on active duty in 2002.  He continued to have problems with pain in his shins after running while in the Army reserves from 2003 to 2008.  He stated that he did not have a current problem with shin splints, since he had quit running a few years ago.  On physical examination it was reported that the Veteran had or had had an injury of a muscle group of the foot or leg, specifically, Muscle Group XII (12), the anterior muscles of both legs.  He had no history of muscle hernia.  He had no known fascial defects or evidence of fascial defects associated with any muscle injury.  He had no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Strength in all tested muscles was normal at 5/5.  He had no muscle atrophy.  Examination of the Veteran's anterior shins was normal.  There was no pathology, and no diagnosis of a current shin splints condition.  

The examiner noted that the Veteran had been evaluated on July 19, 2007, for shin splints, at which time he had a normal examination of the anterior shins.  He was placed on a profile of "run or walk at own pace" to prevent recurrence of shin splints.  Between 2007 and 2008 the Veteran was put on a profile of "run or walk at own pace" to prevent recurrence of shin splints.  

The examiner opined that the claimed shin splints were less likely than not incurred in or caused by inservice injury, event or illness.  The rationale was that the Veteran stated that he developed pain of the shins after a run while on active duty in 2002, and he continued to have problems with pain in his shins after running while in the Army reserves from 2003 to 2008.  Also, the Veteran stated that he did not currently have problems with his shin splints, since he had quit running a few years ago.  His STRs showed no evidence of a diagnosis or treatment of shin splints while on active duty in 2002.  He had been evaluated for shin splints on July 19, 2007, during INACDUTRA, and then the diagnosis was shin splints and he was placed on a profile of "run or walk at own pace" for a week.  He was again placed on a "no running" profile for 72 hours during INACDUTRA on August 19, 2007.  He was placed on profiles of no running, jumping or marching while on INACDUTRA on November 18, 2007 and January 13, 2008 for, respectively, 3 and 4 days.  Moreover, the current 2013 VA examination revealed the Veterans' shins were normal.  The Veteran did not currently have shin splints.  

An independent medical expert's opinion (IME) was obtained in January 2014 addressing, in part, the claim for service connection for bilateral shin splints, to include leg pain.  The IME stated that it was less likely than not that the claimed shin splints were due to deployment because of a lack of clinical signs or symptoms to date.  The IME reported having reviewed the clinical files, CAPRI (VA electronic) records, and current medical literature.  

As to shin splints the IME reported that the active duty medical notes indicated that the Veteran had had right and left ankle sprains from playing basketball during the period from 1988 to 1989.  His entrance examination of July 1987 indicated he had moderate pes planus, asymptomatic.  His enlistment examination into the reserves in July 1994 observed that his feet were normal but he had nonspecific cramping with exercise exertion.  Overall, the clinical notes were silent for shin splints or lower leg problems, bilaterally.  Additionally, the clinical notes were silent for slow running times secondary to leg or shin splint problems relating to training at home or while on deployment.  Citing medical sources, it was reported that by definition, "[s]hin splints are best thought of as a clinical syndrome defined in terms of pain and discomfort in the anterior portion of the leg from repetitive activity on hard surfaces or forcible, excessive use of the foot flexors.  The diagnosis should be limited to musculoskeletal inflammations, excluding stress fractures and ischemic disorders."  

In this case, to the contrary, there were numerous 2008 medical notes indicating a diagnosis of bilateral shin splints.  Although the Veteran's handwritten notes indicated that he did not re-enlist because of an inability to pass the physical running requirements necessary to promotion, the service records clearly and unmistakably noted that the Veteran had not been rejected for enlistment, re-enlistment or induction by any military branch.  Therefore, it was less likely than not that the Veteran's ankle conditions were related to his claimed shin splint conditions.  Furthermore, the active duty and presumptive period clinical records were silent for the claimed shin splint conditions.  Therefore, it was less likely than not that the Veteran's claimed shin splint condition was incurred, caused by or aggravated by his military service.  

The IME further cited to and August 2003 Post Deployment survey and a July 2007 Reserve Report of Medical History, noting that clinical evaluations were silent for lower extremity problems and the lower extremities were considered.  Citing medical sources, it was reported that the etiology of shin splints was not clearly defined but was likely to be multi-factorial with biomechanical abnormalities of the foot and ankle, poor footwear and shock absorption, hard playing surfaces, and training errors.  Other contributing factors might include weakness of the anterior and posterior compartment musculature, inadequate warm-up, leg length discrepancy, tibial torsion, excessive femoral anteversion, and increased "Q" ankle.  In this case, major contributory factors were not present.  Therefore, it was less likely than not that the claimed shin splints were incurred, caused by or aggravated by the Veteran's deployment or reserve status.  

A December 2008 Post-Deployment Health Re-assessment Survey indicated that the Veteran had trouble breathing following his return from overseas, as well as feeling dazed, confused or seeing stars, balance problems or dizziness, sensitivity to bright lights while overseas.  The Veteran indicated that he had been exposed to fog oils (smoke screen), industrial pollution, sand/dust and smoke from oil fires.  The Veteran, however, indicated that he did not want to be scheduled for a visit with a healthcare provider to further discuss his health concerns.  Therefore, this Health Re-assessment survey was silent for additional comments pertaining to his health, including shin splints.  Thus, it was less likely than not that the Veteran's claimed shin splints were due to deployment because of a lack of clinical signs or symptoms of anterior leg discomfort.  

Moreover, the IME stated that the June 2013 VA examination indicated that the Veteran's "no longer" had shin splints.  Therefore, at this time, the Veteran is without cardinal signs or symptoms of shin splints, bilaterally.  Specifically, there were no signs and/or symptoms of loss of muscle power, weakness, fatigue, pain, impairment of coordination, or uncertainty of movement.  Muscle strength was normal, at 5/5, and there was no atrophy.  Thus, it was less likely than not that the claimed shin splints were caused by or aggravated by military service.  

Additionally, the IME noted that the June 2013 VA examiner had opined that the claimed shin splints were less likely than not incurred in or caused by inservice injury, event or illness.  The IME noted that rationale of the June 2013 VA examiner who had observed that the Veteran reported having developed pain of his shins after a run while on active duty in 2002 and continued to have problems with pain in his shins after running while in the Army Reserves from 2003 to 2008; however, the Veteran reported that he did not have a current problem with shin splints since he had quit running a few years ago.  The 2013 VA examiner had also noted that the STRs showed no evidence of a diagnosis or treatment of shin splints during active duty in 2002; but in July 2007 he was evaluated for shin splints and had a diagnosis of shin splints, for which he was placed on a profile during a period of INACDUTRA to run or walk at his own pace.  Subsequently, in August 2007, during INACDUTRA, he was place on a profile of no running for 72 hours due to shin splints.  Similarly, during periods of INACDUTRA in November 1007 and January 2008 he was placed on profiles of no running, jumping or marching for periods, respectively of 3 and 4 days.  However, the IME further observed that the 2013 VA examination found that the Veteran's shins were normal, and that the 2013 VA examiner had stated that the Veteran did not have a current condition of shin splints.  The IME concluded, stating that he was in "full agreement" with the 3013 VA examiner.  

Analysis

Initially, the Board notes that VA examiners in November 2009 and 201, as well as the 2014 IME opinion, suggest that the Veteran no longer has disability from shin splints.  However, the Veteran's initial claim for service connection was received in January 2009 and the Board notes that a December 2008 Statement of Medical Examination and Duty Status observed that the Veteran complained of persistent bilateral shin pain.  As, noted above, the current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the Board will assume that at least at the time that the Veteran filed this claim for service connection that he did have bilateral shin splints.  

A July 2007 service clinical record when the Veteran was on ACDUTRA shows that he was given a profile for anterior tibial tendonitis, i.e., shin splints.  However, later records indicate that he had the onset of shin splints sometime between, inclusively, the years 2000 and 2002.  For example, the January 2008 record from the Womack Army Medical Center indicates he had shin splints for 6 years.  The July 2008 letter from the Oxford Family Physicians indicates that he had shin splints for 6 or 7 years, and a December 2008 Statement of Medical Examination and Duty Status indicates he had shin splints for 8 years.  Thus, although the Veteran testified that he developed shin splints when called up for active duty in December 2002, the record shows that his shin splints predate this third and last period of active duty.  Thereafter, it is not until the July 2007 STRs that he is shown to have had shin splints.  Indeed, a July 2004 Functional Capacity Certificate shows that the Veteran related not being precluded from the type of strenuous exertions that would have been precluded if he had actually had shin splints.  Moreover, given the varying histories related by the Veteran as to the time of onset of his shin splints, the Board concludes that shin splints are not shown to have developed until 2007, a number of years after the Veteran's last period of active service.  

Furthermore, after reviewing the records the 2013 VA examiner concluded that the Veteran's shin splints were less likely as not incurred in or caused by inservice injury, event or illness.  And the 2014 IME also concluded, after reviewing the records, that the shin splints were less likely as not incurred, caused by or aggravated by the Veteran's deployment as well as his service in the reserves.  

Given the thoroughness of the 2013 VA examination and the review of records at that time as well as by the 2014 IME, the Board is persuaded that greater probative value must be given to these opinions, as compared the Veteran's testimony as to the onset of his shin splints.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral shin splints, including leg pain, and as a result there is no reasonable doubt to be resolved in favor of the Veteran.  

Vasomotor Rhinitis, Claimed as Breathing Difficulty

In addition to the STRs there is on file a report of a VA examination in November 2009 at which time the Veteran reported having had the onset of breathing difficulties through the nose when in Iraq in 2002.  He had sought treatment in 2003 but was unclear of the diagnosis.  He had difficulty breathing in really cold or hot weather.  Chest X-rays in November 2009 were normal except for findings of chronic obstructive pulmonary disease (COPD).  Pulmonary function testing was essentially normal.  The diagnosis was vasomotor rhinitis.  The examiner again noted that the Veteran's breathing difficulties were related to his nose and not his chest, according to the Veteran's own description.  

The examiner commented that although the Veteran's history sounded as if he may have had rhinitis during service, there was only one note from a physical examination in July 2004, after discharge from active service in August 2003, that mentioned a complaint of breathing problems, stated to be nasal congestion due to "smoke/irritant gas exposure" but there were no follow-up notes after that.  There were no active duty clinical notes that indicated an ongoing rhinitis problem.  Therefore, chronic rhinitis was not established during service or since that time.  

At the 2012 videoconference the Veteran testified that he was first treated for rhinitis in Iraqi during Operation Desert Storm.  Page 7.  This was in 1991 and he was seen for difficulty breathing through is nose at an aid station.  His breathing problem arose from exposure to smoke from burning oil and fuel wells.  Also, when he went back to Iraq in 2002 he had had to camp out in the desert, where he was surrounded by fuel tanks which stored "bad gases" which were continuously burned off.  Page 8.  At that time he had gone to an aid station but there were no records of this.  

The Veteran further testified that when he had returned from Iraq in 1991 he was treated for rhinitis at Ft. Stewart, Georgia.  Upon returning from Iraq, he had gone through a medical screening, at which time he had complained of breathing difficulties and was given "this pump" to breathe with, and it was something like a spray into the nostrils for the sinuses and provided relief for about 1/2 hour.  Page 9.  

The Veteran also testified that after had returned from the Middle East for the second time he had been seen in July 2004 at the Durham VA Medical Center while in the reserves.  Page 9.  He had also been treated in about August 2002 at Ft. Bragg upon return from Operation Iraqi Freedom.  On both occasions the diagnosis has been rhinitis and he had been given medication.  Page 10.  

On VA examination in June 2013 it was reported that the Veteran had or had had a diagnosis of vasomotor rhinitis.  The Veteran reported that he had developed nasal congestion while on active duty in 2002 due to exposure to smoke and irritant gas.  He continued to have a year-round nasal congestion.  He used nasal saline with brief relief of nasal congestion.  On examination he had rhinitis.  He did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or a granulomatous condition.  There were no significant diagnostic test findings and/or results.  

The VA examiner remarked that in a post-deployment health assessment in August 2003 the Veteran reported symptoms of nasal congestion during his deployment from December 28, 2002, to July 14, 2003.  There was no diagnosis of vasomotor rhinitis.  On June 27, 2011, he was evaluated by his primary caregiver, a VA physician at the Durham VA Medical Center, for nasal congestion, at which time there was a diagnosis of vasomotor rhinitis.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by inservice injury, event or illness because in a post-deployment health assessment dated August 13, 2003, the Veteran reported symptoms of nasal congestion during his deployment from December 28, 2002, to July 14, 2003, but there was no diagnosis of vasomotor rhinitis.  Also, when evaluated by his primary VA physician at the Durham VA Medical Center on June 27, 2011, for nasal congestion there was a diagnosis of vasomotor rhinitis; but vasomotor rhinitis was not caused by an infection or allergy, the exact causing being unknown and symptoms could be triggered by something that irritated the nose, e.g., a dry atmosphere, air pollution, alcohol, certain medications, spicy foods, and strong emotions.  

An independent medical expert's opinion (IME) was obtained in January 2014 addressing, in part, the claims for service connection for vasomotor rhinitis, claimed as breathing difficulty.  

The IME stated that it was less likely than not that the claimed rhinitis was due to deployment because of a lack of clinical signs.  The IME reported having reviewed the clinical files, CAPRI (VA electronic) records, and current medical literature.  

In addressing the claim for vasomotor rhinitis, the IME noted that the December 2008 Post-Deployment Health Re-assessment survey indicated that the Veteran had trouble breathing following his return from being overseas, as well as feeling dazed, confused or seeing stars, balance problems or dizziness, sensitivity to bright lights while overseas.  The Veteran indicated that he had been exposed to fog oils (smoke screens), industrial pollution, sand/dust and smoke from oil fires.  The Veteran, however, indicated that he did not want to be scheduled for a visit with a healthcare provider to further discuss his health concerns.  The Veteran was silent for additional comments pertaining to his health, to include vasomotor rhinitis.  Furthermore, his head, neck, noses, sinuses, mouth, and throat were normal on examination.  Therefore, at this time the Veteran was without cardinal signs or symptoms of vasomotor rhinitis and it was less likely than not that the claimed rhinitis was due to deployment because of a lack of current clinical signs or symptoms of vasomotor rhinitis.  

The IME further observed that the June 2013 VA examination did not find cardinal signs and/or symptoms of vasomotor rhinitis, to include runny nose, congestion or infection.  Specifically, there was not obstruction greater than 50 percent of the nasal passages on both sides due to rhinitis; complete obstruction on one side; or permanent hypertrophy of the nasal turbinates, nasal polyps or granulomatous conditions.  Thus, it was less likely than not that he claimed vasomotor rhinitis was present at the time of the June 2013 VA examination, and/or caused by military service.  

Analysis

Although the IME in 2014 indicated that the Veteran did not have the cardinal signs or symptoms of vasomotor rhinitis, that disorder was diagnosed by the November 2009 VA examiner, and the 2013 VA examiner found rhinitis on examination and also noted that it had been diagnosed by a treating VA physician in 2011.  Inasmuch as the Veteran filed his original claim for service connection for breathing difficulty in 2009, there is sufficient evidence to conclude that he has had vasomotor rhinitis during at least a part of this appeal period.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran testified that he was first treated for rhinitis during his first deployment in Southwest Asia.  The Board is cognizant of the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) regarding the matter of the absence of the creation of records while a veteran is in a combat theatre.  Nevertheless, the Veteran's April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation shows that he denied having or having had nose trouble and shortness of breath.  Similarly, later records in 1994 show that on two occasions he denied having respiratory problems.  

Later, an August 2003 Post-Deployment Assessment, after his second tour in Southwest Asia, noted that he complained of having difficulty breathing but at that time he also reported not having a chronic cough or runny nose.  Another August 2003 Report of Medical History shows that he denied having shortness of breath, sinusitis or nose trouble.  It is not until a July 2004 Report of Medical History that the Veteran related having had nasal congestion due to smoke and irritant gas(es) during Operation Iraqi Freedom and having been given Flonase.  This was particularly noted and commented upon by the November 2009 VA examiner, who even speculated as to the possibility that the Veteran might have had rhinitis during service.  Nevertheless, that 2009 VA examiner concluded that the Veteran chronic rhinitis was not shown during service, or even thereafter.  This opinion was corroborated by the 2013 VA examiner who found rhinitis on examination and noted the Veteran's history and his report of currently using nasal saline for year round nasal congestion.  

Posited against the Veteran's lay evidence of the inservice onset and continuous symptoms of rhinitis are not only the opinions of the 2009 and 2013 VA examiners but also the opinion of the 2014 IME who also reviewed the evidence of record.  Inasmuch as all three medical opinions weigh against the Veteran's claim for service connection for vasomotor rhinitis, claimed as breathing difficulty.  

Given the thoroughness of the 2013 VA examination and the review of records at that time as well as by the 2014 IME, the Board is persuaded that greater probative value must be given to these opinions, as compared the Veteran's testimony as to the onset of his vasomotor rhinitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for vasomotor rhinitis, claimed as breathing difficulty, and as a result there is no reasonable doubt to be resolved in favor of the Veteran.  









ORDER

Service connection for residuals of a cold injury to the nose is denied.  

Service connection for cysts on the face, chest and arms, and a history of chronic recurring mild dermatitis, is denied.  

Service connection for bilateral shin splints, to include leg pain, is denied.  

Service connection for vasomotor rhinitis, claimed as breathing difficulty, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


